Citation Nr: 0535138	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to service connection for a right shoulder 
condition.   



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Shah




INTRODUCTION

The veteran served on active duty from April 1973 to April 
1977 and October 1989 to August 1992.

This appeal arises from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), in which the RO denied entitlement to service 
connection for a right shoulder disability and depression.  
The veteran perfected an appeal on these issues.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence of record does not 
establish an etiological relationship between a right 
shoulder disability and service.  

3.  The preponderance of the evidence of record does not 
establish an etiological relationship between an acquired 
psychiatric disorder and service.  


CONCLUSION OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a August 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for service connection as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a May 2003 Statement of the Case 
(SOC), and February 2004 and February 2005 Supplemental 
Statements of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Factual Background

The veteran asserts that his shoulder disability is related 
to an incident when he tripped while running in basic 
training.  In December 2001, he indicated that he had chronic 
pain in his shoulder while in service and tore his shoulder.  
He indicated that his depression was related to the constant 
stress he felt while he was in service.  
The veteran's service medical records do not reveal 
treatment, complaints or a diagnosis for a psychiatric 
disorder or a right shoulder disability.  

The veteran's post-service medical records reveal that he was 
treated by a psychotherapist in May 2000.  No diagnosis was 
noted.  

In November 2000 the veteran's applied for compensation 
benefits with the Department of Labor under the Family and 
Medical Leave Act.  On the veteran's application, the 
veteran's health care provider indicated that the veteran had 
been experiencing stress and depression at that time due to 
his work situation and needed time for things to settle at 
work.  The health care provider indicated that the veteran's 
depression commenced in October 2000 and that he would be 
incapacitated for two weeks. 

The veteran's private medical records reveal that in he was 
treated for right shoulder pain from November 2001 to January 
2002.  In November 2001 the veteran presented with complaints 
of slowly increasing pain over the last several months in the 
right shoulder.  He revealed that he worked in the post 
office and handled mail.  He indicated that his shoulder pain 
could have something to do with his occupation.  A magnetic 
resonance imaging (MRI) study revealed a full thickness tear 
of the infraspinatus tendon.  In January 2002 the records 
revealed that the veteran was back to work and doing fine.  

In March 2003 the veteran indicated that while he was in 
service he was treated for a stress problem.  He indicated 
that he attended a stress management clinic from 1990 to 
1992.  

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.  


Analysis

Right Shoulder Disability

The veteran originally claimed that his right shoulder 
disability was due to tripping while in basic training.  
However, his service medical records are silent for 
complaints or clinical findings regarding a right shoulder 
condition.

The veteran's November 2001 medical records indicate that the 
veteran reported that he had experienced slowly increasing 
pain in his right shoulder of several months duration, which 
the veteran indicated may be related to his job as a mail 
handler.   

None of the competent medical evidence of record indicates a 
cause for the veteran's right shoulder disability, which is 
diagnosed as a full thickness tear of the infraspinatus 
tendon, nor does the evidence suggest an etiological link to 
an in-service injury or disease.  At best, if the medical 
records do indicate a cause for the veteran's right shoulder 
disability, it would be his job as a mail handler.

The only opinion in the record suggesting service as an 
etiology is the veteran's own statements.  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is 
nothing suggesting the veteran has the requisite medical 
training to render an opinion as to the etiology of his 
disorder.  As such, his opinions are not competent medical 
evidence.

Accordingly, the Board finds that the preponderance of the 
medical evidence of record fails to show that veteran's right 
shoulder disability is related to service and the claim is 
denied.  




Depression

The veteran claims that his depression was caused by the 
stress he underwent while he was in service from 1990 to 
1992.  The veteran's service medical records do not show any 
treatment for or diagnosis of any psychiatric disorder.  
Although he reported a history of "nervous trouble of any 
sort" on his Report of Medical History at the time of 
discharge, he denied experiencing depression or excessive 
worry, and the psychiatric portion of his separation physical 
examination was normal.

The veteran's application for benefits under the Family and 
Medical Leave Act in 2001 reveals that he was experiencing 
stress and depression in October 2001 which resulted from his 
work environment.  

None of the medical evidence of record suggests an 
etiological link to an in-service injury or disease.  At 
best, the veteran's records indicate that his depression was 
caused by his current work environment.  

Again, the only evidence suggesting military service as a 
possible cause is the veteran's own statement, which cannot 
constitute competent medical evidence.  See Jones and 
Espiritu, both supra.

Accordingly, the Board finds that the preponderance of the 
medical evidence of record fails to show that veteran's has 
an acquired psychiatric disorder which is related to service, 
and the claim is denied.  




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


